DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s preliminary amendment filed 01 February 2022 has been received and entered.  Claim 5 has been amended and claim 6 has been canceled.  Claims 1-5 and 7-20 are currently pending.
Election/Restrictions
Applicant’s election without traverse of an inhibitor which is a combination of an activin A antibody and an activin B antibody in the reply filed on 01 February 2022 is acknowledged.
	Applicant indicates that claims 1, 4, 5 and 7-20 encompass the elected species.  However, claim 8 recites “method of claim 1, wherein the activin inhibitor is an activin polypeptide”.  Because claim 8 cannot encompass the elected species, as antibodies to Activin A and B are clearly not activin polypeptides, claim 8 is also withdrawn from consideration.
	Claims 1, 4-5, 7, and 9-20 are under consideration in the instant application.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The information disclosure statement (IDS) submitted on  18 November 2020 has been considered by the examiner.

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-5, 7 and 9-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 is directed to a “method of modulating liver fibrosis” by administering an activin inhibitor and dependent claims require the inhibitor to be a combination of an activin A antibody and activin B antibody.  Claims 4-5, 7, 13-15 and 19 depend from claim 1.  However, the term “modulate” encompasses modifying, altering, controlling, changing.  In the instant specification, the claimed methods do not modulate liver fibrosis (which encompasses increasing as well as decreasing), but rather, the methods would inhibit liver fibrosis.  Therefore, the claims are not enabled for “modulating” as currently claimed.  This ground of rejection could be avoided by amendment to something more akin to “inhibiting” as the antibodies which are being administered would inhibit liver fibrosis and not broadly “modulate” the condition.
Claim 9 is directed to a method of “preventing or treating liver fibrosis” by administering a pharmaceutical composition of an activin inhibitor wherein the inhibitor to be a combination of an activin A antibody and activin B antibody.  Claims 10-12, 16-18 and 20 depend from claim 9.  However, the claims are not enabled for methods of preventing liver fibrosis.  Prevention means that a particular condition will not occur because prevention means the action of stopping something from happening or arising.  The instant specification fails to provide an enabling disclosure for prevention as none of the examples in the specification support such a conclusion.  Disease conditions such as liver fibrosis are usually caused by a number of different factors which act in concert to cause the deposition of matrix proteins and the formation of scar tissue.  Hepatic stellate cell activation is one of the most important steps during liver fibrosis and it is mediated by different signals, such as growth factors, such as growth factors (PDGF and CTGF), lipidic mediators, as well as cytokines produced by hepatocytes, cholangiocytes, endothelial cells, macrophages and immune cells.  If the only factor that was responsible for liver fibrosis was activin, then one of ordinary skill in the art might conclude that an inhibitor of activin would reasonably provide a preventative therapy for development of liver fibrosis.  However, because activin is not the only factor involved in the development of liver fibrosis, one of ordinary skill in the art would not reasonably conclude that inhibition of activin alone would prevent such a condition, absent evidence to the contrary.
Claims 5, 7 and 9 recite “antibody or antibody fragment thereof”.  However, the instant claims are not enabled for any and all antibody fragments which could be generated from the recited activin A and activin B antibodies.  In order for the claimed methods to be enabled, the compounds which are being administered need to be activin inhibitors.  In order to inhibit activin, the antibodies must be capable of binding to activin A and activin B.  The claims fail to recite that the fragments are binding fragments.  If the antibody fragments thereof are not binding fragments, the antibody fragments will not inhibit activin A or activin B.  The recitation of “fragment thereof” encompasses any size piece/part from the antibody, including peptide fragments as small as 2 amino acids.  Fragments from antibodies which do not include the CDRs from the antibody will not bind to the target and therefore, would not be activin inhibitors.  Therefore, the claims need to recite that they are antigen binding fragments.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 and 9-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phillips et al. (U.S. P.G.Pub. 2004/0209805) in light of De Kretser (U.S. Pat. No. 8,920,806).  Phillips et al. teach a method of treating fibrosis (see [0012]) with at least one activin antagonist (see [0016]).  Phillips et al. also teach that the fibrosis is liver fibrosis (see [0026]) and that the activin antagonist is an antibody against activin A or activin B (see [0032]-[0033]).  Phillips et al. teach at [0157] that therapeutically effective dose levels will depend on a variety of factors and that the determination of effective amounts can be readily determined by an appropriately skilled person by no more than routine experimentation.  Also taught at [0160]-[0161] is that treatment would be for the duration of the condition and optimal quantity and spacing of individual dosages of the compound will be determined by the nature and extent of the condition being treated, the form, route and site of administration and the nature of the particular vertebrate being treated and the optimum conditions can be determined by routine procedures by skilled persons in the field.  Therefore, while Phillips et al. does not explicitly define administration being for a specific schedule (i.e. one or more times daily, weekly, monthly) such is clearly intended by the language recited above and such administration schedules would normally be determined based on the compound being administered and the patient to which the compound is being administered and such would be determined by routine procedures by skilled persons in the field.  Pharmaceutical compositions are disclosed at [0164]-[0165].  It is noted that Phillips et al. does not teach that inhibition of activin suppresses inflammation.  However, De Kretser et al. teach that inhibiting the activity of activin inhibits the pro-inflammatory mediator cascade.  Therefore, the method of Phillips et al. would necessarily suppress hepatic inflammation while inhibiting liver fibrosis because inhibiting activin results in an inhibition of inflammation.  Therefore, Phillips et al. anticipates the instant claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7 and 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (U.S. P.G.Pub. 2004/0209805) in view of  Yoon et al. (Seminars in Liver Disease  36(1):  87-98, 2016), De Kretser (U.S. Pat. No. 8,920,806) and Fan et al.  (J. Hematol. Oncol.  8:  130, 2015).
Phillips et al. is described above.  Phillips et al. does not explicitly teach a method of treatment of liver fibrosis by administering a combination of activin A antibody and activin B antibody or a bivalent antibody to both activin A and activin B.
Yoon et al. teach that hepatocellular injury associated with the presence of inflammation is a core element that initiates fibrosis in the liver (see page 88, column 1).
De Kretser et al. teach that both activin A and activin B are involved in the inflammatory response in that they are modulators of pro-inflammatory cytokine release (see column 11, lines 15-20).  De Kretser et al. teach that both activin A and activin B should be inhibited to inhibit the pro-inflammatory cytokine cascade (column16, lines 30-41)
Fan et al. teaches that bispecific antibodies are antibodies that recognize two different epitopes.  Bispecific antibodies are used to block two different signaling pathways simultaneously.  Fan et al. also teaches that several different strategies for producing bispecific antibodies are known (see page 5, for example diabody format and dual-variable domains).  A bispecific antibody provides a single antibody that will bind to two different antigens or epitopes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to practice the method of treating liver fibrosis as taught by Phillips et al. with a combination of activin inhibitors which are activin A and activin B antibodies because Phillips et al. teaches that the method should administer at least one activin antagonist and Phillips et al. teaches that both activin A and activin B antibodies are suitable in the method.  One of ordinary skill in the art would have been motivated to administer both an activin A antibody and activin B antibody because De Kretser et al. teach that both activin A and activin B are involved in the inflammatory response in that they are modulators of pro-inflammatory cytokine release (see column 11, lines 15-20) and because Yoon et al. teach that hepatocellular injury associated with the presence of inflammation is a core element that initiates fibrosis in the liver (see page 88, column 1).  One of ordinary skill in the art would have a reasonable expectation of success because Phillips et al. teaches that both activin A and activin B antibodies are useful for treating liver fibrosis.  Lastly, it would have been prima facie obvious to administer the activin A and activin B antibodies as a single bispecific/bivalent antibody because creation of such an antibody would provide a single antibody that would bind to both activin A and activin B as taught by Fan et al.  The generation of such antibodies was known and Fan et al. teaches that several different strategies for producing bispecific antibodies are also known (see page 5, for example diabody format and dual-variable domains).  The skilled artisan would have had a reasonable expectation of success because production of bispecific antibodies was routine in the art and would have been motivated to administer the antibody as a bivalent antibody in order to administer the two antibodies at the same time.  Therefore, the invention as a whole would have been prima facie obvious absent evidence to the contrary.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hedger et al.  Cytokine and Growth Factor Reviews  24:  283-295, 2013.
Rodgarkia-Dara et al.  Mutation Res.  613:  123-127, 2006.
Wada et al.  Endocrinol.  145(6):  2753-2759, 2004.
Werner et al.  Cytokine and Growth Factor Rev.  17:  157-171, 2006.
Munz et al.  J. Endocrinol.  161:  187-193, 1999.

No claim is allowed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891. The examiner can normally be reached M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine J Saoud/Primary Examiner, Art Unit 1647